EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Arand on 1 December 2021.
The application has been amended as follows: 
In the Specification:
Page 4 of the original specification, in paragraph [0022], 11th line therein, “using the same” has been rewritten as --by referring to--.
Page 9 of the original specification, in paragraph [0034], second line therein, --vs. frequency in GHz-- has been inserted after “performances” and --as shown in Figure 7-- has been inserted after “54”, respectively; 7th line therein, --with markers m1, m2 and m3 indicating reflection performance at specified frequencies-- has been inserted after “performance”.
Page 10 of the original specification, in paragraph [0040], first line therein, --as illustrated in Figure 6,-- has been inserted after “embodiment,”.
Page 11 of the original specification, in paragraphs [0041] & [0042], first line in each paragraph, --as illustrated in Figure 3,-- has been inserted after “embodiment,”, respectively at these instances.
[0043], first line therein, --as illustrated in Figure 7,-- has been inserted after “embodiment,”.
Page 11 of the original specification, in paragraph [0045], first line therein, --as illustrated in Figure 1,-- has been inserted after “embodiment,”.
Page 11 of the original specification, in paragraph [0046], first line therein, --as illustrated in Figure 2,-- has been inserted after “embodiment,”.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A microstrip-to-waveguide transition including a substrate integrated waveguide with a 90 degree bend section--.
Claims 1-3, 7, 8, 10, 12, 15, 16, 18-20; 4, 6; 5; 9; 11; 13, 14 are allowable over the prior art of record.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee